Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Information Disclosure Statement
2.  	The information Disclosure Statement (IDS) filed 12/28/2021 has been considered.   
Duplicate Claims Objection
3.	Applicant is advised that should claim 16 be found allowable, claim 19-20 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  
(a) Claim 16 and 19 are method claims. Claim 19 is identical to claim 16 except claim 19 added “according to the rule “. See MPEP § 608.01(m).    
            Claim Objections

4.   	Claims 1-20 are objected to because of the following informalities:
	In claim 1 line 10, “at least one of the plurality of seismic data transform of the plurality of windows of the seismic data” lacks explicit antecedent basis but line 3 recites “receive, … seismic data” which is not a plural seismic data. Also, be consistent the same term, e.g. “at least one of” in all claims to avoid antecedent basis.
Claims 16 and 19 are objected for the same reason as in claim 1.
	In claims 2-3, 8-10, 12-13, and 15, “The system of claim 1 (or claim 9), comprising: the data processing system to…” should read “The system of claim 1 (or claim 9), wherein the data processing system further to …”	In claim 4, “The system of claim 1, comprising: …” should read “The system of claim 1, further comprising: …”
Further in claim 4, “comprising a plurality of seismic data acquisition units” lacks explicit antecedent basis because there is not “a plural seismic data acquisition units” recited in claim 1. Please correct it to avoid antecedent basis.
In claim 8, “input the one or more eigenvalue-eigenvector representation” should be consistent with the same term, e.g. “one or more” in all claims to avoid antecedent basis.
 	In claim 9, “the system of claim 1, comprising indication that the adjustment…” should read “indication an adjustment” to avoid lacking explicit antecedent basis.  
Further, “at least one of the plurality of seismic data transforms of the plurality of windows of the seismic data (lines 10-11) should be consistent in all claims to avoid lacking explicit antecedent basis.
Also, “receive, … a second seismic data”, “generate second Hough tensors”, “a second plurality of seismic data” is improper term. First, the term should be consistent with the previous term used. Second, if there is no “first seismic data of a plurality of seismic data” and  “first Hough tensor of a plurality of Hugh tensors” recited in the parent/previous claim, “a second seismic data” or “a second Hough tensor” should not be recited in dependent claims.
	In claim 11, “The system of claim 1 comprising:” should read “The system of 
claim 1, wherein the seismic data acquisition unit further comprising…” 
	In addition, claim 11 is improper because there is no plurality of sensor components recited in claim 1.
	In claim 12, “the plurality of 2-dimensional Fourier” should read “a plurality of 2-dimensional Fourier” to avoid lacking explicit antecedent basis.
	In claim 14, “the one or more eigenvalue comprise a first one or more eigenvalues..., and a second one or more eigenvalues…” should be consistent with claim 1/all claims to avoid lacking explicit antecedent basis.
In claim 15, “the one or more eigenvalues”, “one or more weighted eigenvalues” should be consistent with claim 1/all claims. In addition, it is in improper form as to recite a plural term when claim 1/previous claim recites a singular term. 
	 In claim 17, “The method of claim 16, comprising” should read “The method of claim 16, further comprising”.
In claim 20, “a plurality of seismic data acquisition units” is in improper form as to recite a plural term when claim 1/previous claim recites a singular term. 
 Appropriate correction is required.
Claim Rejections - 35 USC § 101 
5.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-20 are rejected under 35 U.S.C. 101 as the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim is analyzed based on the 2019 Revised Patent Subject Matter Eligibility Guidance to determine whether the claim is directed to a judicial exception.
	Specifically, representative Claim 1 recites: a data processing system comprising memory and one or more processors to: receive, responsive to a seismic wave generated by a source, seismic data detected by a sensor component of a seismic data acquisition unit; generate, for a plurality of windows of the seismic data, Hough tensors for a plurality of seismic data transforms in a plurality of dimensions; detect, based on a comparison of an eigenvector and eigenvalue of a canonical matrix of the Hough tensors with a historical eigenvector and eigenvalue of a historical canonical matrix of historical Hough tensors of historical seismic data, a first presence of noise in the seismic data corresponding to a noisy spectra pattern in at least one of the plurality of seismic data transforms of the plurality of windows of the seismic data; and provide, responsive to detection of the first presence of noise in the seismic data, a notification to adjust a characteristic of the seismic survey to cause subsequently detected seismic data to have a second presence of noise that is less than the first presence of noise.


	The claim limitation in the abstract idea have been highlighted in bold above, the remaining limitations are “additional elements”.
	Under the step 1 of the eligibility analysis, we determine whether the claims are a statutory by considering whether the claim subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process, machine).
	Under the Step 2A, Prong I, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, the abstract idea (bold font) above falls into the groupings of Mental Process such as concepts performed in the human mind (including an observation, evaluation, judgement, opinion), e.g. providing, responsive to detection of the first presence of noise in the seismic data and to cause subsequently detected seismic data to have a second presence of noise that is less than the first presence of noise; and Mathematical Relationships/Calculations, such as detect, based on comparison of an eigen vector and eigen value of a canonical matrix of the Hough tensors… transforms of the plurality of window of the seismic data. Thus, the step 2A – prong I is yes.   
Similar limitations comprise the abstract idea of Claims 16 and 19.  
Next, under the Step 2A, Prong II, we consider whether the claim that recites
a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional limitations/elements of receiving seismic data by a sensor; generating Hough tensors; and notifying in claims 1, 16, and 19 that are insignificantly extra-solution activity, see MPEP 2106.05(g). A processor and memory in claims 1, 16 and 19 recited at a high level of generality, i.e. as a generic processor performing generic computer functions of processing data (i.e. receiving, generating, and notifying data). 
The additional elements in the preambles in claim 1, “A system to detect noise in seismic surveys”, in claim 1; “A method of detecting and controlling noise in seismic surveys”, in claim 16; and “A method” in claim 19, are not qualified for meaningful limitations because it only generally links the use of the judicial exception to a particular technological environment of field of use.  
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application (Step 2A, Prong II is No). Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior art of record (Step 2B analysis). The claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-15, 17-18, and 20 provide additional features/ steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims (Step 2A, Prong I), recite no additional elements reflecting a practical application (Step 2A, Prong II), and fail a "significantly more" test under the step 2B for the same reasons as discussed with regards to the independent claims. Thus, the dependent claims are also ineligible.   
Claim Rejections - 35 USC § 112
7. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	 
a. The recitation in claim 1 lines 5-6, “generate, for a plurality of windows of the seismic data, Hough tensors for a plurality of seismic data transforms in a plurality of dimensions” is indefinite. It is unclear whether it means “a plurality of windows of seismic data transforms a plurality of seismic data in a plurality of dimensions” OR “Hough tensors for a plurality of seismic data are transformed into a plurality of dimensions”?
b. Furthermore, “detect, based on a comparison of an eigenvector and eigenvalue of a canonical matrix of the Hough tensors with a historical eigenvector and eigenvalue of a historical canonical matrix of historical Hough tensors of historical seismic data, a first presence of noise in the seismic data” is indefinite. It is unclear how to detect a first presence of noise based on comparison between such current and historical data? There is no relationship between the noise and eigenvector and eigenvalue to compare or to begin with. Please clarify.
c. Further in lines 10-11, “a first presence of noise in the seismic data corresponding to a noisy spectra pattern in at least one of the plurality of seismic data transforms of the plurality of windows of the seismic data” is indefinite. It is unclear whether it means “… the plurality of windows of the seismic data transforms the plurality of seismic data …”? 
d. The recitation in claims 6 and 7, “wherein the plurality of seismic data transforms in the plurality of dimensions” is indefinite. It is unclear whether it means “wherein the plurality of seismic data is transformed into the plurality of dimensions”?
 e. The recitation in claim 8, “obtain a machine learning model trained with historical seismic data comprising noiseless data and abnormal data” is indefinite. It is unclear whether it means “a machine learning model trained comprising noiseless data and abnormal data” OR “historical seismic data comprising noiseless data and abnormal data”?
f. Further, “input the one or more eigenvalue-eigenvector representation” lacks antecedent basis. It is unclear whether or not this limitation refers to the “eigenvector and eigenvalue” recited in claim 1 line 7? Also see above objection.
g. Also in line 8, “historical data” lacks antecedent basis. It is unclear whether it refers the same “historical seismic data” as recited in claim 1 line 9?
h. Furthermore, “the one or more eigenvalue-eigenvector” lacks antecedent basis and indefinite. It is unclear whether this limitation refers to “eigenvector and eigenvalue of a canonical matrix in claim 1 line 7?  Also see above objection.
i. The recitation in claim 9, “detect, based on comparison…, second seismic data…” is indefinite. There is no relationship between noise and eigenvector and eigenvalue, how can detect the noise based on comparison between current and historical eigenvector and eigenvalue? See claim 1.b. above.
j. Also, “a comparison of one or more eigenvalue-eigenvector” lacks antecedent basis. See claim 8.f. and h. above. Also see above objection.
k. “a second plurality of seismic data transforms of a second plurality of windows of the second seismic data” is indefinite. See above claim 1.c. and objection.
l. Further, “historical data” lacks antecedent basis. See claim 8.g. above.
m. The recitation in claim 10, “using seismic data” lacks antecedent basis. It is unclear whether it refers to “a second seismic data detected” in claim 9 lines 7-9?
n. The recitation in claim 11, “noise in seismic data” lacks antecedent basis.
o. The recitation in claim 12, “generate the Hough tensors for the plurality of 2-dimensional Fourier transforms of the plurality of window of the seismic data” is indefinite. It is unclear whether it means “a plurality of windows of seismic data transforms a plurality of seismic data in a plurality of dimensions” OR “Hough tensors for a plurality of seismic data are transformed into a plurality of dimensions”?
Further, “without the predetermined frequencies of data” lacks antecedent basis. It is unclear whether the data above refers to “the seismic data”?
p. Claims 16 and 19 are rejected for the same reason as stated in claim 1.
p. Further in claim 19 line 7, “according to the rule” is indefinite. It is unclear what rule Applicant means?
Dependent claims are also rejected for the same reason as it respective parent claim.	 
Examiner note: 
	Due to number of 35 USC 112 (b) rejection, the examiner has provided a number of examples of the claim deficiencies in the above rejections, however, the list of deficiencies may not be all inclusion. Applicant should refer to theses as examples of deficiencies and should make all the necessary correction to eliminate the claim rejections. Because of the 112(b) rejection the claims have been treated on their merits as best understood by the Examiner. 
Statement of the 102 and 103
9. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status. 
 Claim Rejections - 35 USC § 103
10. 	 The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



11.	Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being obvious over US 2015/0331123 of Guigne´ et al, hereinafter Guigne´ (of record) in view of US 2015/0236668 of Poole et al, hereinafter Poole (of record) and WO 2008/042774 of Elder et al, hereinafter Elder.
As per Claims 1, 16 and 19, Guigne´ teaches a system and methods to detect and control noise in seismic surveys, comprising:
a data processing system comprising memory and one or more processors (Fig 5, 104 and 106) to:
receive, responsive to a seismic wave generated (Fig 4, step 20, [0119] first 3 lines) by a source (see [0017] first 2 lines), seismic data detected by a sensor component of a seismic data acquisition unit, see [0016];
generate, for a plurality of windows of the seismic data (slide time window, Fig 4, 32, [0076]), Hough tensors for a plurality of seismic data transforms in a plurality of dimensions (spatial dimensions of sensor array “matrix” [0079] or bilinear combinations of eigenvectors, considered “Hough tensors”, create eigen images [0087]-[0088]);
detect, based on a comparison of an eigenvector and eigenvalue of a canonical matrix of the Hough tensors with a historical eigenvector and eigenvalue of a historical canonical matrix of historical Hough tensors of historical seismic data (the acquired data set considered “historical seismic data” which was suppressed noise under processed, 0004], [0031], [0046], and decompose/transform data set “seismic data”, [0119] ), a first presence of noise in the seismic data corresponding to a noisy spectra pattern in at least one of the plurality of seismic data transforms of the plurality of windows of the seismic data (sensors detected and signals recorded, [0027]-[0028], [0049], each module S recorded for later analysis “historical seismic data”, Fig 1, [0017], [0021]); and
provide, responsive to detection of the first presence of noise in the seismic data (e.g. a first range frequency in Table 1, e.g. noise presence above 10dB in side lobes, [0025]-[0028], e.g. suppress the side lobes coherent interference [0004]).
Guigne´ does not teach a notification to adjust a characteristic of the seismic survey to cause subsequently detected seismic data to have a second presence of noise that is less than the first presence of noise.
Poole teaches adjusting a characteristic of the seismic survey to causing subsequently detected seismic data to have a second presence of noise that is less than the first presence of noise (first SNR considered “first presence noise” and denoise a second SNR considered “second presence noise”, Fig 8, [0014]-[0015]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Guigne´ to adjust noise as taught by Poole that would provide mechanisms for denoising acquired seismic data where the denoising technique can discriminate the noise from signal and significantly reduce the denoise efficiency. (Poole, [0011], [0013]).
Guigne´ and Poole do not explicitly teach a notification when detected seismic data. Elder teaches a notification to adjust a characteristic of the seismic survey (Fig 5, steps 560/572, [0056]-[0057]; parameter can be adjusted [0046]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Guigne´ and Poole to adjust environmental condition or a parameter such as noise level, signal strength of seismic survey as taught by Elder that would detect and transmit messages, e.g. relating to attribute degradation without operator intervention that utilizes less bandwidth. (Elder [0055]).
 As per Claim 2, Guigne´ in view of Poole and Elder teaches the system of claim 1, Guigne´ further comprising: the data processing system to detect the first presence of noise in a shot interval corresponding to generation of the seismic wave by the source (e.g. a first range frequency, Table 1, [0025], [0030]). 
As per Claims 4 and 20, Guigne´ in view of Poole and Elder teaches the system and method of claims 1 and 19, Guigne’ further teaches a seismic streamer located in an aqueous medium comprising a plurality of seismic data acquisition units, the plurality of seismic data acquisition units comprising the seismic data acquisition unit (array sensor 10 deployed in water as shown in Fig 3 considered “a seismic streamer”, [0022], [0027]).
As per Claim 5, Guigne´ in view of Poole and Elder teaches the system of claim 1, Guigne´ further teaches the sensor component comprises a hydrophone or a geophone (hydrophone, geophone [0016]).
As per Claim 6, Guigne´ in view of Poole and Elder teaches the system of claim 1, Guigne´ further teaches the plurality of seismic data transforms in the plurality of dimensions correspond to a 2-dimensional Fourier transform, [0116], [0035].
As per Claim 7, Guigne´ in view of Poole and Elder teaches the system of claim 1, Guigne´ further teaches the plurality of seismic data transforms in the plurality of dimensions correspond to a Tau-P transform, [0064].
As per Claim 9, Guigne´ in view of Poole and Elder teaches the system of claim 1, Guigne´ comprising the data processing system to: receive, second seismic data detected by the sensor component of the seismic data acquisition unit (secondary source, [0047]-[0048]), generate second Hough tensors for a second plurality of seismic data transforms of a second plurality of windows of the second seismic data (see [0049], [0087]-[0089]); detect, based on a comparison of one or more second eigenvalue-eigenvector representation of the second Hough tensors with the historical data, an absence of the noise in the second seismic data (suppression of incoherent noise”, [0046], [0099]); and provide, responsive to detection of the absence of the noise in the second seismic data ( [0025]). Guigne does not teach subsequent to provision of the notification in the subsequently detected seismic data, and an indication that the adjustment of the characteristic of the seismic survey to reduce noise was successful. Elder teaches subsequent to provision of the notification in the subsequently detected seismic data (reduce interference, [0065]), and an indication that the adjustment of the characteristic of the seismic survey to reduce noise was successful (Fig 5, steps 560/572, [0056]-[0057]; parameter can be adjusted [0046]). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Guigne´ and Poole to notify adjusting condition parameter, e.g. reduce noise in seismic survey as taught by Elder that would detect and transmit messages, e.g. relating to attribute degradation without operator intervention that utilizes less bandwidth. (Elder [0055]). 
As per Claim 10, Guigne´ in view of Poole and Elder teaches the system of claim 9, Guigne´ further teaches the data processing system to: generate one or more images using seismic data collected subsequent to the detection of the absence of the noise (output an image [0008], incoherent noise “noiseless” through multiple shots, [0046], abstract); and display on a display device, the one or more images (see [0118], Claim 1 step j) indicating a presence of subsurface lithological formations or hydrocarbon formations (see [0020], [0047]). 
As per Claim 11, Guigne´ in view of Poole and Elder teaches the system of claim 1, Guigne´ further teaches the seismic data acquisition unit (Fig 1, recorder R “acquisition unit”) comprising a plurality of sensor components (Fig 1, sensors S, e.g. sensor array comprised over 4000 single component seismic sensors, [0027]); and the data processing system to: detect, in real-time, the first presence of noise in seismic data detected by each of the plurality of sensor components (sensors detect signals, [0027]-[0028], [0030]). 
As per Claim 12, Guigne´ in view of Poole and Elder teaches the system of claim 1, Guigne´ further teaches the data processing system to: apply a filter to remove predetermined frequencies from the seismic data (spatial filtering [0037]-[0040]. (It is noted spatial filtering is a processing selectively removing certain spatial frequencies that make up an object. See www.sciencedirect.com), and generate the Hough tensors for the plurality of 2-dimensional Fourier transforms of the plurality of windows of the seismic data without the predetermined frequencies of data ([0087-[0088], [0116]).
As per Claim 14, Guigne´ in view of Poole and Elder teaches the system of claim 1, Guigne´ further teaches the one or more eigenvalues comprise a first one or more eigenvalues mapping the Hough tensors to noiseless historical data, and a second one or more eigenvalues mapping the Hough tensors to abnormal historical data (incoherent “abnormal data”, [0023], [0025], [0030]-[0031]).
As per Claim 15, Guigne´ in view of Poole and Elder teaches the system of claim 1, Guigne´ further teach comprising the data processing system to generate a 1-dimensional Fourier transform of the seismic data and detect a spike in the 1-dimensional Fourier transform of the seismic data (Table 1 shows each depth represents 1-dimensions, [0024], [0034], [0043]); apply a weight to the one or more eigenvalues based on the spike to generate one or more weighted eigenvalues (see [0034]-[0036]); and display, on a display device, the one or more eigenvalues and the one or more weighted eigenvalues (see [0118], Claim 1 step j).
As per Claim 18, Guigne´ in view of Poole and Elder teaches the method of claim 16, Guigne´ further teaches the sensor component comprises a pressure sensor or a particle motion sensor (hydrophone “pressure sensor”, geophone “particle motion sensor”, [0016]).
12.	Claim 13 is rejected under 35 U.S.C. 103 as being obvious over Guigne´ in view of Poole, Elder, and further US 2020/0167914 of Stamatoyannopoulos et al, hereinafter Stamatto. 
As per Claim 13, Guigne´ in view of Poole and Elder teaches the system of claim 1, Guigne´ does not teach the data processing system to generate the Hough tensors via a machine learning line detection technique. Stamato teaches generating the Hough tensors via a machine learning line detection technique (see [0077], [0081]. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Guigne´, Poole and Elder to provide machine learning technique as taught by Stamato that would facilitate using Hough transform for detecting in image pre-processing (Stamato [0077]).
13.	Claims 3 and 17 are rejected under 35 U.S.C. 103 as being obvious over Guigne´ in view of Poole, Elder, and further WO 1998/052072 of Harmon. 
As per Claim 3, Guigne´ in view of Poole and Elder teaches the system of claim 1, Guigne further teaches the data processing system to detect the first presence of noise in the seismic data (e.g. a first range frequency, Table 1, [0025], [0030]), but the combination does not teach within 30 seconds of generation of the seismic wave by the source. Harmon teaches within 30 seconds of generation of the seismic wave by the source (up to 30 secs, p. 7 para 6). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Guigne´, Poole and Elder to provide within 30 seconds of generation of the source as taught by Harmon that would facilitate the measured and predetermined delay match then there will be no time drift by the internal clock (Harmon, p. 7 para 4).
As per Claim 17, Guigne´ in view of Poole and Elder teaches the method of claim 16, Guigne´ further teaches detecting, by the data processing system, the first presence of noise in real-time during operation of a seismic survey (e.g. a first range frequency, Table 1, [0025], [0030]), but the combination does not teach within 6 seconds of receiving the seismic data for the shot interval. Harmon teaches within 6 seconds of receiving the seismic data for the shot interval (from 5-25 seconds, p. 2 para 7). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Guigne´, Poole and Elder to provide within 6 seconds of generation of the source as taught by Harmon that would provide a non-impulsive method at low energy long duration wavelet, e.g. form 5-25 seconds (Harmon, p. 2 para 7).
Allowable Subject Matter
14. 	Claim 8 is considered novel and non-obvious subject matter with respect to the prior art but as currently is objected to as being dependent upon a rejected base claim over prior art, but would be allowable if added to the base claim and any intervening claims and correct the 101 and 112 rejections and objection. The examiner’s statement of reasons for allowance because the prior arts do not disclose obtain a machine learning model trained with historical seismic data comprising noiseless data and abnormal data; and input the one or more eigenvalue-eigenvector representation of the Hough tensors into the machine learning model to detect the first presence of noise in the seismic data.
Conclusion
15.	The following pertinent prior art/ prior art of record, such as: US patent 8380435 of Kumaran et al (Windowed statistical analysis for anomaly detection geophysical datasets); US 2015/0254812 of Srdic et al (Automated selection of filter parameters for seismic analysis); Us 2010/0114495 of Al-Saleh (Seismic image filtering machine to generate image, program products and related methods).
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /LYNDA DINH/ Examiner, Art Unit 2857    

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863